                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 1 of 13


                                      1    P. GERHARDT ZACHER (SBN: 043184)
                                           gzacher@grsm.com
                                      2    THOMAS J. TOBIN (SBN: 187062)
                                           ttobin@grsm.com
                                      3    MATTHEW P. NUGENT (SBN: 214844)
                                           mnugent@grsm.com
                                      4    GORDON REES SCULLY MANSUKHANI, LLP
                                           101 W. Broadway, Suite 2000
                                      5    San Diego, CA 92101
                                           Telephone: (619) 230-7743
                                      6    Facsimile: (619) 696-7124
                                      7    Attorneys for Defendants
                                           ARYSTA LIFESCIENCE NORTH AMERICA, LLC
                                      8    and UPL NA INC.
                                      9
                                           RALPH B. WEGIS (SBN: 67966)
                                     10    rwegis@ralphwegis.com
                                           EDWARD GORDON (SBN: 151036)
                                     11    edgordonlaw66@gmail.com
                                           LAW OFFICES OF RALPH B. WEGIS
Gordon Rees Scully Mansukhani, LLP




                                     12    1930 Truxtun Avenue
                                           Bakersfield, CA 93301
   101 W. Broadway, Suite 2000




                                     13    Telephone: (661) 635-2100
       San Dietgo, CA 92101




                                           Facsimile: (661) 635-2107
                                     14
                                           Attorneys for Plaintiff
                                     15    ANTHONY VINEYARDS
                                     16                          UNITED STATES DISTRICT COURT
                                     17            EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
                                     18     ANTHONY VINEYARDS,          )            CASE NO. 1:20-CV-00506-NONE-JLT
                                                                        )
                                     19                   Plaintiff,    )            [PROPOSED] STIPULATED
                                                                        )            PROTECTIVE ORDER
                                     20           vs.                   )
                                                                        )            [Local Rules 141.1, 143]
                                     21     NATURAL PLANT               )            (Doc. 21)
                                            PROTECTION; UPL NA INC.;    )
                                     22     ARYSTA LIFESCIENCE NORTH )
                                            AMERICA, LLC and DOES 1-25, )
                                     23     Inclusive,                  )
                                                                        )
                                     24                   Defendants.   )
                                     25           WHEREAS, Rule 26(c) of the Federal Rules of Civil Procedure provides
                                     26     for the issuance of protective orders limiting the disclosure of discovered
                                     27     information in appropriate circumstances;
                                     28           WHEREAS, Plaintiff ANTHONY VINEYARDS (“Plaintiff”) and

                                                                                -1-
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 2 of 13


                                      1     Defendants ARYSTA LIFESCIENCE NORTH AMERICA, LLC and UPL NA
                                      2     INC. have agreed to the entry of a protective order limiting the disclosure of
                                      3     discovered information between them in appropriate circumstances;
                                      4             WHEREAS, this action is likely to involve confidential and/or private
                                      5     information of third parties; trade secrets; and other valuable research,
                                      6     development, commercial, financial, technical and/or proprietary information for
                                      7     which special protection from public disclosure and from use for any purpose
                                      8     other than prosecution of this action is warranted. Such confidential and
                                      9     proprietary materials and information consist of, among other things,
                                     10     confidential business or financial information, information regarding confidential
                                     11     business practices, or other confidential research, development, or commercial
Gordon Rees Scully Mansukhani, LLP




                                     12     information, information otherwise generally unavailable to the public, or which
   101 W. Broadway, Suite 2000




                                     13     may be privileged or otherwise protected from disclosure under state or federal
       San Dietgo, CA 92101




                                     14     statutes, court rules, case decisions, or common law. This Order allows the
                                     15     parties to this action to designate such documents produced in discovery as
                                     16     confidential and subject to an enhanced level of protection from disclosure. This
                                     17     Order strikes an appropriate balance between the parties’ interests in prosecuting
                                     18     and defending this case, the judicial interest in the efficiency and integrity of the
                                     19     discovery process, and the public interest in access to information. The parties
                                     20     also acknowledge, as set forth in paragraph 15, below, that this Agreed
                                     21     Protective Order creates no entitlement to file confidential information under
                                     22     seal; and further that Local Rule 141 sets forth the procedures that must be
                                     23     followed when a party seeks permission from the court to file material under
                                     24     seal.
                                     25             Therefore, the Court finds good cause for the entry of this Stipulated
                                     26     Protective Order under Federal Rule of Civil Procedure 26(c) and hereby
                                     27     ORDERS that all documents and other information produced in this case by the
                                     28     parties shall be produced subject to the following:

                                                                                 -2-
                                                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 3 of 13


                                      1          1.     When used in this Order, the following words shall have the
                                      2                 following meanings:
                                      3                  “Documents” means (1) all written, recorded or graphic matter
                                                        whatsoever and information produced on computer disks or tapes,
                                      4                 including all written materials, and (2) any copies, reproductions or
                                                        summaries of the foregoing, including microfilmed, imaged or
                                      5                 electronic copies.
                                      6                 “Discovery Materials” means (1) documents or other information
                                                        produced by any party or third person, whether pursuant to the
                                      7                 applicable civil rules, by subpoena or by agreement, other than
                                                        documents that are publicly available; (2) interrogatory or other
                                      8                 discovery responses; and (3) deposition testimony of any party or
                                                        third person taken in this action, exhibits thereto and/or any videos or
                                      9                 transcripts thereof, whether in written or computer format, and all
                                                        contents of the foregoing.
                                     10
                                                        “Producing Party” means any party or third person producing
                                     11                 discovery materials, whether pursuant to the applicable civil rules, by
                                                        subpoena, or by agreement.
Gordon Rees Scully Mansukhani, LLP




                                     12
                                                        “Receiving Party” means any party receiving discovery materials
   101 W. Broadway, Suite 2000




                                     13                 from a producing party, whether pursuant to the applicable civil
       San Dietgo, CA 92101




                                                        rules, by subpoena, or by agreement.
                                     14
                                                         “Disclose” (and any variant thereof) means to show, give, make
                                     15                 available, reproduce, or communicate any discovery materials, or any
                                                        part or content thereof.
                                     16
                                                        “Confidential Discovery Materials” means any discovery materials
                                     17                 that are designated in good faith as “Confidential” by any party or
                                                        third person. Confidential Discovery Materials are those materials
                                     18                 that constitute or contain trade secrets or other confidential research,
                                                        development, or commercial information which may include
                                     19                 proprietary information such as agricultural studies, confidential
                                                        materials submitted to a public agency, costs, pricing, budgets,
                                     20                 customer lists and data, distributor lists and agreements, personnel
                                                        files, and other private and personal information relating to
                                     21                 employees; product formulations, manufacturing procedures and
                                                        standards, financial data, identity of suppliers, identity of
                                     22                 manufacturers, trade secrets, consumer data, confidential research,
                                                        business plans, strategies and data, marketing plans and strategies,
                                     23                 and any other confidential or proprietary information.
                                     24                 “Attorneys of Record” means attorneys of record for any of the
                                                        parties to this action, members of the firm of the attorneys of record
                                     25                 for the parties, and any in-house attorneys who are employed by the
                                                        parties.
                                     26
                                                  2.    Any Confidential Discovery Materials produced by the producing
                                     27
                                            party and designated as such shall be used solely for the purposes of this
                                     28

                                                                                -3-
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 4 of 13


                                      1     litigation and shall not be used for any other legal action, except by agreement of the
                                      2     parties or subject to a Court Order.
                                      3           3.    Disclosure of Confidential Discovery Materials other than in
                                      4     accordance with the terms of this Order may subject the disclosing party to such
                                      5     sanctions and remedies as the Court may deem appropriate.
                                      6           4.    Subject to the terms, conditions, and restrictions of this Order,
                                      7     Confidential Discovery Materials marked “Confidential” may be disclosed only
                                      8     to the following persons and only to the extent such persons have a legitimate
                                      9     need to know the particular Confidential Discovery Materials disclosed to them:
                                     10          (a)    Persons employed by the Court and the jury empaneled in connection
                                     11                 with the handling of this action;
Gordon Rees Scully Mansukhani, LLP




                                     12          (b)    Attorneys of Record;
   101 W. Broadway, Suite 2000




                                     13          (c)    Employees of the Attorneys of Record working under the direct
       San Dietgo, CA 92101




                                     14                 supervision of such Attorneys of Record;
                                     15          (d)    The parties, including current employees, officers, partners or
                                     16                 directors;

                                     17          (e)    Former employees, officers, partners or directors of the parties who
                                                        are potential witnesses or deponents;
                                     18

                                     19          (f)    Outside experts or consultants provided that prior to any disclosure
                                                        the Attorney of Record who retains the outside expert or consultant
                                     20                 obtains such expert’s or consultant’s agreement to the non-disclosure
                                     21                 agreement described in paragraph 6 below;

                                     22          (g)    Certified shorthand reporters and videotape operators for the
                                                        purposes of recording the testimony of deposition witnesses and
                                     23
                                                        preparing a written or videotaped record of testimony;
                                     24
                                                 (h)    Independent copying services, independent computer consulting and
                                     25                 support services, independent translators, independent exhibit
                                     26                 makers, and other independent litigation support services retained for
                                                        purposes of this litigation; and
                                     27
                                                 (i)    Any other person who is designated by written stipulation of the
                                     28
                                                        parties to have access to Confidential Discovery Materials, or by
                                                                                 -4-
                                                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 5 of 13


                                      1                 order of the Court after notice to all parties upon a showing of good
                                      2                 cause why such person shall be so designated and opposing parties
                                                        have had an opportunity to be heard in opposition thereto.
                                      3
                                                  5.    Before disclosing any Confidential Discovery Materials to any
                                      4
                                            person specified in paragraph 4(e) or 4(f), above, disclosing counsel shall advise
                                      5
                                            said persons of this Order and said person must agree in writing to the non-
                                      6
                                            disclosure agreement attached hereto as Exhibit A, which states that such persons
                                      7
                                            agree (1) to be bound by the terms hereof, (2) to maintain Confidential Discovery
                                      8
                                            Materials in confidence, and (3) not to disclose Confidential Discovery Materials
                                      9
                                            to anyone other than in accordance with the terms of this Order. All deposition
                                     10
                                            witnesses to whom Confidential Discovery Materials are disclosed at deposition
                                     11
                                            must agree in writing to the non-disclosure agreement attached hereto as Exhibit
Gordon Rees Scully Mansukhani, LLP




                                     12
                                            A, and are hereby ordered (1) to maintain Confidential Discovery Materials in
   101 W. Broadway, Suite 2000




                                     13
                                            confidence and (2) not to disclose Confidential Discovery Materials to anyone
       San Dietgo, CA 92101




                                     14
                                            other than in accordance with the terms of this Order. Each party shall maintain
                                     15
                                            a file containing such certifications and, upon request, forward those
                                     16
                                            certifications to the producing party within ten (10) days of such request. In no
                                     17
                                            event shall any disclosure of Confidential Discovery Materials be made to
                                     18
                                            competitors of Defendants, including any person who, upon reasonable and good
                                     19
                                            faith inquiry could be determined to be, an employee of a competitor of
                                     20
                                            Defendants, irrespective of whether such person is retained as an expert or
                                     21
                                            consultant by counsel for Plaintiff.
                                     22
                                                  6.    Any party desiring to designate particular Discovery Materials as
                                     23
                                            Confidential Discovery Materials must place upon such materials in a
                                     24
                                            conspicuous manner so as to not obliterate, cover, or interfere with the reading of
                                     25
                                            such material a marking which reads: “CONFIDENTIAL - SUBJECT TO
                                     26
                                            PROTECTIVE ORDER.”
                                     27
                                                  7.    Discovery Materials disclosed at a deposition may be designated by a
                                     28

                                                                                -5-
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 6 of 13


                                      1     party as Confidential Discovery Materials by indicating on the record at the
                                      2     deposition that the specific part of the testimony and/or any exhibits marked for
                                      3     identification is confidential, and is subject to the provisions of the Order. In
                                      4     such situations, the questions and answers designated as confidential may be
                                      5     transcribed separately from the remainder of the deposition. Counsel for any
                                      6     party may exclude from the room during any portion of a deposition any person
                                      7     not entitled under this Order to receive Confidential Discovery Materials while
                                      8     such materials are being disclosed and/or discussed. A party may also designate
                                      9     discovery materials disclosed at such depositions as confidential by notifying all
                                     10     parties in writing, within fifteen (15) days of receipt of the transcript by the
                                     11     attorneys of record for the designating party, of the specific pages and lines of
Gordon Rees Scully Mansukhani, LLP




                                     12     the transcript which contain Confidential Discovery Materials. Each party shall
   101 W. Broadway, Suite 2000




                                     13     attach a copy of such written statement to the face of the transcript and each copy
       San Dietgo, CA 92101




                                     14     thereof in his or her possession, custody or control. During such fifteen (15) day
                                     15     period, all Discovery Materials shall be treated as Confidential Discovery
                                     16     Materials.
                                     17           8.     By making any such Confidential Discovery Materials available
                                     18     during the course of this litigation, the producing party does not waive any trade
                                     19     secret or other confidential protection that might otherwise be afforded over
                                     20     those materials. Furthermore, by designating any Discovery Materials
                                     21     “confidential,” the parties do not acknowledge that any such Discovery Materials
                                     22     are relevant or discoverable in this action. This Order shall not constitute a
                                     23     waiver of any right to seek discovery of, or alternatively to resist discovery of,
                                     24     any material in this action.
                                     25           9.     Inadvertent failure to designate Discovery Materials as confidential
                                     26     at the time of production may be remedied by supplemental written notice. If
                                     27     such notice is given, the identified materials shall thereafter be fully subject to
                                     28     this Order as if they had initially been designated as Confidential Discovery

                                                                                 -6-
                                                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 7 of 13


                                      1     Materials, provided that there shall be no sanction for any use or disclosure of
                                      2     such material prior to designation. The inadvertent disclosure by the producing
                                      3     party of Confidential Discovery Materials, regardless of whether such materials
                                      4     were so designated at the time of disclosure, shall not be deemed a waiver, in
                                      5     whole or in part, of a party’s claim of confidentiality, either as to the specific
                                      6     discovery materials disclosed or as to any other Discovery Materials relating
                                      7     thereto or on the same or related subject matter.
                                      8              10. If a receiving party desires to disclose any part of any Confidential
                                      9     Discovery Materials in any manner not in accordance with the terms of this
                                     10     Order, the party seeking to make such disclosure shall obtain the written
                                     11     agreement of the producing party to so proceed or, in the absence of such
Gordon Rees Scully Mansukhani, LLP




                                     12     agreement, shall seek the approval of the Court by way of a motion filed with the
   101 W. Broadway, Suite 2000




                                     13     Court.
       San Dietgo, CA 92101




                                     14              11. This Order is without prejudice to any party’s right to assert the
                                     15     attorney-client, work-product, or other privileges or doctrines, or to any party’s
                                     16     right to contest the designation of Confidential Discovery Materials. A party
                                     17     shall not be obligated to challenge the designation of any particular Discovery
                                     18     Materials as being confidential at the time such designation is made and failure
                                     19     to do so shall not preclude a subsequent challenge thereto. In the event that any
                                     20     party to this litigation disagrees at any point in these proceedings with the
                                     21     designation by the producing party of Discovery Materials as being confidential,
                                     22     the parties shall first try to dispose of such dispute in good faith on an informal
                                     23     basis by conferring directly with counsel for the producing party. The
                                     24     challenging party must explain the basis for its belief that the designation was
                                     25     not proper and must give the producing party an opportunity to review the
                                     26     designated material, to reconsider the circumstances, and, if no change in
                                     27     designation is offered, to explain the basis for the designation. If the dispute
                                     28     cannot be resolved, the objecting party may seek appropriate relief from the

                                                                                  -7-
                                                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 8 of 13


                                      1     court. Any objections to such a designation, when made, shall be in writing and
                                      2     shall specify the nature of any objection. Any designated Confidential Discovery
                                      3     Materials shall remain as such under the terms of this Order until the Court
                                      4     makes a determination otherwise.
                                      5           12. Nothing in this Order restricts or affects the rights of the producing
                                      6     party to use or disclose any Confidential Discovery Materials produced by such
                                      7     party. Any such use or disclosure of Confidential Discovery Materials by the
                                      8     producing party shall not be deemed a waiver of the terms of this Order.
                                      9     Nothing in this Order, or any proceeding undertaken pursuant hereto, shall be
                                     10     deemed to have the effect of a waiver by any Party of, or otherwise deemed to
                                     11     alter the confidentiality or non-confidentiality of, any information. Nor shall
Gordon Rees Scully Mansukhani, LLP




                                     12     compliance with this Order operate as an admission as to the admissibility of any
   101 W. Broadway, Suite 2000




                                     13     information.
       San Dietgo, CA 92101




                                     14           13. All Discovery Materials provided by non-parties may be made, by
                                     15     separate written agreement, specifically subject to the terms of this Order. Such
                                     16     nonparties and/or the parties may designate Discovery Materials as confidential
                                     17     in accordance with this Order. Any designation by such non-parties and/or the
                                     18     parties shall have the same force and effect as if made pursuant to the terms of
                                     19     this Order. The provisions of paragraph 12 relating to a challenge on the
                                     20     assertion of confidential status shall apply to Discovery Materials designated
                                     21     confidential by nonparties.
                                     22           14. Without written permission from the designating party or a court
                                     23     order secured after appropriate notice to all interested persons, a party may not
                                     24     file in the public record in this action any Confidential Discovery Materials. In
                                     25     the event disclosure of sealed materials is sought, no portion of the materials thus
                                     26     sealed shall be released except upon notice to the producing party made by the
                                     27     party or non-party seeking disclosure, proof of which shall be made to the Court,
                                     28     and after a full opportunity for hearing upon the matter.

                                                                                -8-
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 9 of 13


                                      1           15. Confidential Discovery Material shall not be filed with the Court
                                      2     except when required in connection with matters pending before the Court. If
                                      3     filed they shall be filed in a sealed envelope, clearly marked:
                                      4          THIS DOCUMENT CONTAINS CONFIDENTIAL
                                                 INFORMATION COVERED BY A PROTECTIVE ORDER.
                                      5

                                      6     Applicable law, including Civil Local Rule 141, governs the filing of documents
                                      7     under seal with the District Court. Confidential Discovery Material and other
                                      8     papers filed provisionally under seal shall be available to the Court, to counsel of
                                      9     record, and to all other persons entitled to receive the confidential information
                                     10     contained therein under the terms of this Order.
                                     11           16. Confidential Discovery Material may be introduced by any party at
Gordon Rees Scully Mansukhani, LLP




                                     12     the time of trial or at any court hearing, provided it is submitted under seal
   101 W. Broadway, Suite 2000




                                     13     initially by the party seeking to use Confidential Discovery Material. At the time
       San Dietgo, CA 92101




                                     14     that such material is introduced, the Court shall issue such Order as it deems
                                     15     appropriate for maintaining the confidentiality of such material.
                                     16           17. If a receiving party learns that, by inadvertence or otherwise, it has
                                     17     disclosed any Confidential Discovery Materials to any person or in any
                                     18     circumstance not authorized under this Protective Order, the receiving party must
                                     19     immediately (a) notify the producing party in writing of the unauthorized
                                     20     disclosures, (b) use its best efforts to retrieve all copies of the Confidential
                                     21     Discovery Materials, (c) inform the person or persons to whom the unauthorized
                                     22     disclosures were made of all the terms of this Protective Order, and (d) request
                                     23     such person or persons to execute the non-disclosure agreement attached hereto
                                     24     as Exhibit A.
                                     25           18. If a receiving party is served with a subpoena or an order issued in
                                     26     other litigation that would compel disclosure of any Confidential Discovery
                                     27     Materials, the receiving party must so notify the producing party immediately, in
                                     28     writing, and no more than three court days after receiving the subpoena or order.

                                                                                 -9-
                                                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 10 of 13


                                      1      Such notification must include a copy of the subpoena or court order. The
                                      2      receiving party must also immediately, in writing, inform the party who caused
                                      3      the subpoena or order to issue in the other litigation that some or all the material
                                      4      covered by the subpoena or order is the subject of this Protective Order. In
                                      5      addition, the receiving party must deliver a copy of this Protective Order
                                      6      promptly to the party in the other action who caused the subpoena or order to
                                      7      issue. The purpose of imposing these duties is to alert the interested parties to
                                      8      the existence of this Protective Order and to afford the producing party an
                                      9      opportunity to try to protect its confidentiality interests in the court from which
                                     10      the subpoena or order issued. The producing party shall bear the burdens and the
                                     11      expenses of seeking protection of its confidential material in the other court –
Gordon Rees Scully Mansukhani, LLP




                                     12      and nothing in these provisions should be construed as authorizing or
   101 W. Broadway, Suite 2000




                                     13      encouraging the receiving party to disobey a lawful directive from another court.
       San Dietgo, CA 92101




                                     14      If the producing party timely seeks a protective order in the other court, the
                                     15      receiving party served with the subpoena or court order shall not produce any
                                     16      Confidential Discovery Materials before a determination by the court from which
                                     17      the subpoena or order issued, unless the receiving party has obtained permission
                                     18      from the producing party.
                                     19               19. The Parties shall confer in good faith prior to trial in an attempt to
                                     20      devise protective procedures to be applicable at trial that are satisfactory to the
                                     21      Court.
                                     22               20. At the conclusion of this litigation, including any appeals from any
                                     23      judgment or order entered by the Court and any retrial, at the request of the
                                     24      producing party, the receiving party shall forward all executed non-disclosure
                                     25      agreements to the producing party within thirty (30) days, retrieve all
                                     26      Confidential Discovery Materials from testifying experts, consulting experts, and
                                     27      any other person or entity to whom the receiving party has disclosed Confidential
                                     28      Discovery Materials, and, at its option, within thirty (30) days either: (1) destroy

                                                                                   -10-
                                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 11 of 13


                                      1      all received Confidential Discovery Materials by such party and shall certify in
                                      2      writing that such destruction has occurred; or (2) return all received Confidential
                                      3      Discovery Materials to the producing party and certify in writing that all such
                                      4      discovery materials have been returned. If the producing party is not notified of
                                      5      which option the discovering party has chosen, it will be presumed that option
                                      6      (1) was chosen. Upon written request of the producing party, the discovering
                                      7      party shall confirm that one of the foregoing options has been implemented.
                                      8      However, notwithstanding any other provision of this paragraph, all Confidential
                                      9      Discovery Materials shall remain subject to this Order.
                                     10            21. This Order shall be without prejudice to the right of the parties or any
                                     11      third person to request additional protection under applicable laws for discovery
Gordon Rees Scully Mansukhani, LLP




                                     12      requests hereafter served by any party or to seek modification of this Order upon
   101 W. Broadway, Suite 2000




                                     13      a showing of good cause.
       San Dietgo, CA 92101




                                     14            22. The terms of this Order shall not be construed as any limitation upon
                                     15      the right of any party to offer into evidence any documents, response, or
                                     16      information designated as confidential.
                                     17            23. This Order shall be binding upon the parties hereto, counsel for the
                                     18      parties, and upon the parties’ and their counsels’ successors, executors, personal
                                     19      representatives, administrators, heirs, legal representatives, assigns, subsidiaries,
                                     20      divisions, employees, agents, independent contractors, and other persons or
                                     21      organizations over which they have control. The parties, their counsel and
                                     22      employees of such counsel, and their expert witnesses, consultants and
                                     23      representatives retained in connection with this action each expressly stipulates
                                     24      to the personal jurisdiction of this Court for purposes of any proceeding brought
                                     25      by a party to this action to enforce this Order.
                                     26            24. This Court retains jurisdiction over the parties, counsel for the
                                     27      parties, and all persons, firms, corporations or organizations to whom this Order
                                     28      applies for purposes of enforcement of this Order following the conclusion of

                                                                                 -11-
                                                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-00506-NONE-JLT Document 22
                                                                               21 Filed 04/13/21 Page 12 of 13


                                      1      this action. However, submission of this Order does not constitute a waiver of
                                      2      any claim or defense, including any personal jurisdiction defense.
                                      3                         13th day of _________________,
                                                  Entered this ____           April            2021.
                                      4

                                      5
                                                                            ________________________________________
                                                                                 Hon. Jennifer L. Thurston
                                      6                                          United States Magistrate Judge
                                      7

                                      8      STIPULATED AND AGREED TO:
                                      9      Dated: April 13, 2021                     GORDON REES SCULLY
                                                                                       MANSUKHANI, LLP
                                     10
                                                                                       By: /s/ Matthew P. Nugent
                                     11                                                    P. Gerhardt Zacher
                                                                                           Thomas J. Tobin
Gordon Rees Scully Mansukhani, LLP




                                     12                                                    Matthew P. Nugent
                                                                                           Attorneys for Defendants
   101 W. Broadway, Suite 2000




                                     13                                                    ARYSTA LIFESCIENCE
       San Dietgo, CA 92101




                                                                                           NORTH AMERICA, LLC and
                                     14                                                    UPL NA INC.
                                     15

                                     16      Dated: April 13, 2021                     THE LAW OFFICE OF RALPH B.
                                                                                       WEGIS
                                     17
                                                                                       By: /s/ Edward Gordon
                                     18                                                      (as authorized on April 7, 2021)
                                                                                             Ralph B. Wegis
                                     19                                                      Edward Gordon
                                                                                             Attorneys for Plaintiff
                                     20                                                      ANTHONY VINEYARDS
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                -12-
                                                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                            Case 1:20-cv-00506-NONE-JLT Document 22
                                                                                 21 Filed 04/13/21 Page 13 of 13


                                        1                                              EXHIBIT A
                                        2                            UNITED STATES DISTRICT COURT
                                        3                           EASTERN DISTRICT OF CALIFORNIA
                                        4
                                               ANTHONY VINEYARDS,             ) CASE NO. 1:20-CV-00506-NONE-JLT
                                        5                                     )
                                                                              )
                                        6                         Plaintiff,  )
                                                                              )
                                        7           vs.                       )
                                                                              )
                                        8      NATURAL PLANT PROTECTION;)
                                               UPL NA INC.; ARYSTA            )
                                        9      LIFESCIENCE NORTH AMERICA,)
                                               LLC and DOES 1-25,             )
                                       10      Inclusive, et al.,             )
                                                                              )
                                       11                         Defendants. )
  Gordon Rees Scully Mansukhani, LLP




                                               ________________________________________________________________________
     3 Parkcenter Drive, Suite 200




                                       12
        Sacramento, CA 95825




                                       13            I, ___________________________, hereby certify my understanding that
                                       14      Confidential Discovery Materials are being provided to me pursuant to the terms
                                       15      and restrictions of an Order entered by the United States District Court for the
                                       16      Eastern District of California in connection with the action entitled Anthony
                                       17      Vineyards v. Natural Plant Protection, et al., Case No. 1:20-CV-00506-NONE-
                                       18      JLT
                                       19            I further certify that I have been provided a copy of and have read the
                                       20      Order. I understand that the Order prohibits me from either using or disclosing
                                       21      Confidential Discovery Materials for any purpose other than as set forth in and
                                       22      pursuant to the Order entered by the Court. I hereby agree to subject myself to
                                       23      the jurisdiction of the Court for purposes of enforcement of the terms and
                                       24      restrictions of the Order. I understand that violation of the Order is punishable as
                                       25      contempt of court.
                                       26            Date: _______________________
                                       27            Signature: ____________________________
                                       28      ______________                              ____________________________
1209889/57163039v.1

                                                                                             -13-
                                                                    Agreed Protective Order Between Plaintiff and Defendants
                                                                                  1:20-CV-00506-NONE-JLT
